Citation Nr: 1641845	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  09-44 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for right knee postoperative patellofemoral syndrome with degenerative changes and limitation of motion.  

2.  Entitlement to an initial disability rating for right knee lateral instability higher than 10 percent prior to October 19, 2015; and higher than 20 percent thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in November 2008 and September 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).  The September 2009 rating decision granted a separate rating of 10 percent for right knee lateral instability effective September 22, 2009, and continued a 10 percent rating for right knee postoperative patellofemoral syndrome with degenerative changes and limited motion.  The November 2008 rating decision addressed other issues, which the Board has since decided.

In August 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).

In April 2012, the Board remanded the issues of a disability rating higher than 10 percent for postoperative status, patellofemoral syndrome of the right knee with degenerative changes and limitation of motion, and a disability rating higher than 10 percent for lateral instability of the right knee, for further development.  

It is noted that the Board took other actions in its April 2012 decision; namely, denial of service connection for lumbar spine degenerative joint disease, grant of an initial disability rating of 10 percent for scarring of the right knee, and denial of an effective date prior to July 2, 2008, for the establishment of a separate 20 percent rating for left knee instability.  Those decisions were vacated by the Board in March 2014.  

In a decision dated in May 2014, the Board granted an initial disability rating of 10 percent for scarring of the right knee; denied an effective date prior to July 2, 2008, for the establishment of a separate 20 percent rating for left knee instability; and remanded the issue of service connection for lumbar spine degenerative joint disease.  

In May 2015, the Veteran testified at a second Board hearing before the undersigned VLJ.

In a decision dated in August 2015, the Board granted service connection for lumbosacral strain and degenerative arthritis; thus, resolving the appeal for service connection for a lumbar spine disability.  The Board also referred the issue of service connection for obesity due to the service-connected knee disabilities back to the RO for appropriate action; and remanded the issues of a disability rating higher than 10 percent for postoperative status, patellofemoral syndrome of the right knee with degenerative changes and limitation of motion, and a disability rating higher than 10 percent for lateral instability of the right knee for further development, including acquisition of a VA examination.   

In a rating decision dated in February 2016, the Appeals Management Center increased the rating for the Veteran's service-connected right knee lateral instability disability from 10 percent to 20 percent effective October 19, 2015.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

As noted above, in August 2015, the Board remanded the rating claims for the Veteran's service-connected right knee disabilities for provision to the Veteran of a VA examination, which was conducted in October 2015.  However, the examination is not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  A new examination is therefore needed.  

Since the case is being returned it will be updated to include VA treatment records dated after January 8, 2016.  

Accordingly, the case is REMANDED for the following actions:

1.  Update the record to include all of the Veteran's VA medical records dated after January 8, 2016.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.

2.  Schedule the Veteran for a VA knee examination to ascertain the severity of his service-connected right knee postoperative patellofemoral syndrome with degenerative changes and limitation of motion disability, and his right knee lateral instability disability.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  The claims file should also be reviewed by the examiner.  

All indicated tests (including x-ray and/or other appropriate radiology testing, and range of motion testing) should be done, and all findings reported in detail.  The examiner is specifically asked to advise as follows:

a. Report active and passive range of motion findings for the right knee in both weight-bearing and non-weight-bearing circumstances.  If this testing cannot be done, the examiner should clearly explain why this is so.

b. State whether there is any objective evidence of pain on active and passive range of motion of the right knee in both weight-bearing and non-weight-bearing circumstances; and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain (in degrees); the point in range of motion testing when pain begins and ends (in degrees); and the point at which pain begins and ends after repetitive motion, in degrees.

c. State whether there is any incoordination, weakened movement and excess fatigability on use of the right knee in both weight-bearing and non-weight-bearing circumstances; and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost;

d. State whether there would be additional limits on functional ability after repeated use or during flare-ups (if the Veteran describes flare-ups) of the right knee in both weight-bearing and non-weight-bearing circumstances; and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost; if feasible; and

e. Describe the severity of the Veteran's service-connected right knee lateral instability (mild, moderate, or severe).

A complete rationale should be provided for any opinion reached.

3.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

